Revised August 24, 1998

                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 96-30316




                    UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

                             VERSUS

                        MERRICK D. MYERS,
                  also known as Merrick Myers,


                                               Defendant - Appellant



          Appeal from the United States District Court
              for the Eastern District of Louisiana


                         August 6, 1998

Before POLITZ, Chief Judge, and DAVIS and DUHÉ, Circuit Judges.

JOHN M. DUHÉ, JR., Circuit Judge:

     In this case we address whether a district court’s failure to

comply with FED.R.CRIM.P. 32(c)(3)(C), which requires the court

during sentencing to address the defendant personally and to

determine whether the defendant has any statement to make or

information to present in mitigation of his sentence, is amenable

to a harmless error analysis.    We find that it is not, and we

therefore reverse and remand for resentencing.
                               BACKGROUND

       Merrick   Myers   (“Myers”)   pled   guilty   to   conspiracy   to

distribute cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and

846.    Myers’s Presentence Report indicated that he cooked powder

cocaine into crack for his brother and arranged and conducted drug

transactions at a New Orleans apartment in March and April, 1995.

When FBI agents searched that apartment on May 1, 1995, they found

a loaded semi-automatic rifle under Myers’s bed.

       In connection with his guilty plea, Myers “expressly waiv[ed]

the right to appeal his sentence on any ground,” subject to

narrowly specified exceptions.       At the plea hearing on August 10,

1995, the district court asked Myers whether he had entered into

any plea agreement with the government.       Myers stated that he had

not;    then he stated that he had.      Myers then reviewed the plea

agreement and confirmed that it represented his bargain with the

government.      Notwithstanding the appeal waiver contained in the

plea agreement, however, at the sentencing hearing on March 20,

1996, the district judge asked Myers:        “[D]o you understand you

have the right to appeal the sentence I’m about to impose?”

(Emphasis added).     Myers responded that he did.1


  1
   Perhaps skeptical of the validity of Myers’s appeal waiver, the
government has specifically waived any reliance on it here. See,
e.g., U.S. v. Baty, 980 F.2d 977, 979 (5th Cir. 1992)(“[A]
defendant’s waiver of her right to appeal deserves and, indeed,
requires the special attention of the district court.”). We thus
need not decide whether Myers’s instant appeal would fall within
the scope of the waiver.

                                     2
      Based on the amount of crack involved (17 grams), Myers’s base

offense level was 26.   U.S. SENTENCING GUIDELINES MANUAL (“U.S.S.G.”),

§ 2D1.1(c)(1995).    Myers received a two-level increase because he

had possessed a firearm during the drug-trafficking conspiracy (see

U.S.S.G. § 2D1.1(b)(1)), but also received a three-level decrease

for acceptance of responsibility (see U.S.S.G. § 3E1.1(a) and (b)),

making his total offense level 25.     Myers had no criminal history

points, placing him in criminal history category I and establishing

a sentencing range of 57 to 71 months.   See U.S.S.G. Chapter 5, Pt.

A   (Sentencing   Table).   Myers’s   offense,   however,   carried   a

statutory minimum sentence of 5 years.        21 U.S.C. §§ 846 and

841(a)(1).

      Prior to sentencing, the government moved for a downward

departure in Myers’s sentence, pursuant to U.S.S.G. § 5K1.1.       The

court denied the motion with the following strong language:

           ... I am not granting the [5K] motions,
           because I think the recommendations by the
           U.S. Attorney’s Office to put dangerous drug
           dealers back into our community after serving
           reduced sentences are a disgrace to the
           judicial system.    I think it’s a serious
           problem in this case. This is a very serious
           group of drug dealers.
                             * * * * *

           Because your participation in this drug
           dealing has ruined your community and it is
           ruining our city and it must stop, and the
           only way to stop it is to put the drug dealers
           in jail. That’s what we’re doing. All right?
           And you can help us do that, and you’ve helped
           to some extent, and if you continue to help,
           then maybe the community will be saved.


                                  3
            But, at this point I’m not honoring the 5K
            reductions,      which      were     grossly
            disproportionate and I think a disgrace.

The court went on to overrule Myers’s objections to the two-level

enhancement for possession of a firearm and to deny his request for

a two-level decrease for being a “minor player” in the conspiracy.

See U.S.S.G. § 3B1.2.    Finally, the court ruled that Myers could

not benefit from the “safety valve” provision of U.S.S.G. § 5C1.2,

because Myers had “possess[ed] a firearm ... in connection with the

offense.”   See U.S.S.G. § 5C1.2(2). The court then sentenced Myers

to the statutory minimum of 5 years.

                             DISCUSSION

                                 I.

     Rule 32(c)(3)(C) of the Federal Rules of Criminal Procedure

states that the court must, before imposing sentence,

            address the defendant personally and determine
            whether the defendant wishes to make a
            statement and to present any information in
            mitigation of the sentence.

FED.R.CRIM.P. 32(c)(3)(C)(West 1998).     Myers contends he was denied

this statutory right to speak “in mitigation of the sentence,” and,

furthermore, that such an error is not harmless and necessitates

remand.   Myers posits that, had he been allowed to speak on his own

behalf, he “may have been able to persuade the court” either to

grant the government’s § 5K1.1 motion or to change its mind

regarding the firearm enhancement.

                                 A.

                                  4
     Initially, we must decide whether Myers was, in fact, denied

the so-called “right of allocution” secured him by Rule 32.                 We

review de novo whether a district court complied with a Federal

Rule of Criminal Procedure.     U.S. v. Scott, 987 F.2d 261, 264 (5th

Cir. 1993). The government contends that Myers was indeed afforded

his allocution rights because (1) the court invited Myers to

explain why the firearm enhancement should not apply, and (2)

through defense counsel, Myers was able to argue that he had

cooperated with the government and that he was a minor participant

in the conspiracy.     Further, the government contends that a remand

is, in any case, not warranted since Myers received the lowest

sentence   possible.     We   reject       the   government’s   arguments   as

meritless.

     First, we observe that thirty-seven years ago the Supreme

Court, in Green v. United States, 365 U.S. 301 (1961), rejected the

argument that a defendant’s right of allocution may be satisfied

through his counsel.     In Green the Court stated:

           The most persuasive counsel may not be able to
           speak for a defendant as the defendant might,
           with halting eloquence, speak for himself. We
           are buttressed in this conclusion by the fact
           that the Rule explicitly affords the defendant
           two rights: “to make a statement on his own
           behalf,” and “to present any information in
           mitigation of his sentence.”     We therefore
           reject the Government’s contention that merely
           affording defendant’s counsel the opportunity




                                       5
           to speak fulfills the dual role of Rule 32(a).2

Green, 365 U.S. at 304.    As the Supreme Court recognized, Rule 32

envisions a personal colloquy between the sentencing judge and the

defendant.   See U.S. v. Anderson, 987 F.2d 251, 261 (5th Cir.

1993); U.S. v. Dominguez-Hernandez, 934 F.2d 598, 599 (5th Cir.

1991).   The arguments of Myers’s counsel therefore did not satisfy

Rule 32.

      Second, the court’s two questions to Myers regarding the

firearm enhancement were patently inadequate to meet the plain

requirements of Rule 32.    By its own terms, Rule 32 mandates that

a defendant be given the opportunity “to make a statement and []

present any information in mitigation of sentence.”    FED.R.CRIM.P.

32(c)(3)(C)(emphasis added).   The court questioned Myers merely to

confirm that there was a factual basis for the firearm enhancement.

Those inquiries were not even an arguable attempt to give Myers the

broad-ranging opportunity to speak embodied in Rule 32. See, e.g.,

U.S. v. Sparrow, 673 F.2d 862, 864 (5th Cir. 1982); see also, U.S.

v. De Alba Pagan, 33 F.3d 125, 129 (1st Cir. 1994).3


  2
   The substance of present Rule 32(c)(3)(C) appeared in
FED.R.CRIM.P. 32(a)(1)(C) prior to amendment by Pub.L. 98-473, eff.
Nov. 1, 1987. See FED.R.CRIM.P. 32 (West 1998)(Rule Applicable to
Offenses Committed Prior to Nov. 1, 1987).
  3
   To comply with Rule 32, “it is not enough that the sentencing
court addresses a defendant on a particular issue, affords counsel
the right to speak, or hears the defendant’s specific objections to
the presentence report.” De Alba Pagan, 33 F.3d at 129, citing,
inter alia, U.S. v. Posner, 868 F.2d 720, 724 (5th Cir. 1989)(other
citations omitted).

                                  6
      We also reject the government’s assertion that, because Myers

received the lowest sentence possible, a remand for resentencing

would be a useless act.    We pretermit discussion of that issue,

however, until the next section.       See discussion infra Part I.B.

      In sum, in order to satisfy the command of Rule 32(c)(3)(C),

           the court, the prosecutor, and the defendant
           must at the very least interact in a manner
           that shows clearly and convincingly that the
           defendant knew he had a right to speak on any
           subject   of  his   choosing  prior   to  the
           imposition of sentence.

De Alba Pagan, 33 F.3d at 129, citing Green, 365 U.S. at 304-05.

Buttressed by our own independent review of the record, we reject

the government’s claim that Myers was afforded his Rule 32 right of

allocution.

                                B.

      We now must turn to a question left undecided4 by the Supreme


  4
   The Court, by a 5 to 4 majority, held that Green had, in fact,
been afforded his right of allocution. Green, 365 U.S. at 305.
Justice Stewart concurred in the judgment of the Court, but
believed that Rule 32(a) did not “clearly ... require a district
judge in every case to volunteer to the defendant an opportunity
personally to make a statement, when the defendant has a lawyer at
his side who speaks fully on his behalf.” Green, 365 U.S. at 306
(Stewart, J., concurring). It bears noting, however, that Justice
Stewart was the only member of the Green Court who read Rule 32(a)
thus. The eight other Justices all read Rule 32(a) as commanding
a district judge to give a defendant an opportunity to speak
personally in mitigation of his sentence. See Green, 365 U.S. at
304 (Harlan, J., joined by Frankfurter, Clark & Whittaker, JJ.),
and 365 U.S. at 307 (Black, J., joined by Warren, C.J., and Douglas
& Brennan, JJ., dissenting).        The four dissenting Justices
concluded, contrary to the majority, that Green had not been
adequately afforded his Rule 32(a) rights. See Green, 365 U.S. at
307-08 (Black, J., dissenting).

                                   7
Court in Green:   whether denial of a defendant’s Rule 32 right of

allocution   requires   an   automatic    reversal   and   remand   for

resentencing, or whether such an error can be deemed “harmless” if

the record shows that, regardless what the defendant might have

said in his own behalf, the court would not have imposed a lower

sentence.    The government implicitly5 contends that a harmless

error analysis should apply when it urges that “remand is not

warranted because there is no possibility that a lower sentence

would have been imposed by the district court.”            Citing our

decision in Dominguez-Hernandez, the government maintains that

remanding Myers’s case for resentencing would therefore be a

“useless bow to procedural nicety.”      Dominguez-Hernandez, 934 F.2d

at 599.

      The government misconstrues Dominguez-Hernandez, a case that,

we must observe, entirely refutes the government’s position.         In


  5
   The government consistently maintains that Myers was in fact
afforded his allocution rights. At no time does the government
explicitly offer the alternative argument that, if Myers had been
denied allocution, then the error would in any case have been
harmless and a remand unnecessary.      Confusingly, however, the
government goes on to argue that a remand would be useless because
Myers already received the lowest sentence possible. That argument
makes sense only if we assume that Myers was not given the
opportunity to speak in mitigation of sentence. Further clouding
its argument, the government then cites us to two cases, U.S. v.
Cole, 27 F.3d 996, 998-99 (4th Cir. 1994), and U.S. v. Dominguez-
Hernandez, 934 F.2d 598, 599 (5th Cir. 1991), in which the
defendants were denied their allocution rights. In sum, because of
the internal inconsistency in the government’s presentation of its
argument, we are constrained to say that the government
“implicitly” advocates a harmless error approach to the Rule 32
error.

                                  8
Dominguez-Hernandez, we reaffirmed the settled principle that “[i]f

the    district   court   fails   to   provide    the   [Rule    32]    right   of

allocution, resentencing is required.”            Dominguez-Hernandez, 934

F.2d at 599, citing U.S. v. Posner, 868 F.2d 720, 724 (5th Cir.

1989)(emphasis added).        We remanded for resentencing even though

the defendant (1) had not raised the error to the district court,

and (2) did not even assert that, on resentencing, he wished to

exercise his right of allocution. Dominguez-Hernandez, 934 F.2d at

599.    It was in view of the latter point in particular that we

observed remand could “well be a useless bow to procedural nicety.”

Id. Nonetheless, we found that failure to afford the defendant his

allocution rights necessitated remand;            our precedents dictated,

and continue to dictate, such a result.                 See, e.g., U.S. v.

Anderson, 987 F.2d 251, 261 (5th Cir. 1993); U.S. v. Sparrow, 673

F.2d 862, 864-65 (5th Cir. 1982).

       Because it is apposite to Myers’s case, we add that a remand

is necessary even when the judge’s comments, at the sentencing

hearing or elsewhere, indicate that the judge would remain unmoved

in the face of anything the defendant has to say.            See Sparrow, 673

F.2d at 865.6     The right of allocution embodied in Rule 32 does not

exist    merely   to   give   a   convicted      defendant      one    last-ditch



  6
   “Even if what Sparrow intended to say would not influence the
judge, under Rule 32 the District Court is required to address the
defendant personally, an obligation that it failed to comply with
in this case.” Id.

                                       9
opportunity to throw himself on the mercy of the court.             To be

sure, one important function of allocution is “to temper punishment

with mercy in appropriate cases, and to ensure that sentencing

reflects individualized circumstances.”      De Alba Pagan, 33 F.3d at

129.     But the practice of allowing a defendant to speak before

sentencing, which dates back as far as 1689 to the case of

Anonymous, 3 Mod. 265, 266, 87 Eng.Rep. 175 (K.B. 1689), has

symbolic, in addition to functional, aspects.          As a sister Circuit

has observed, “[a]ncient in law, allocution is both a rite and a

right.     ...[A]llocution has value in terms of maximizing the

perceived equity of the [sentencing] process.”          De Alba Pagan, 33

F.3d at 129 (citations and internal quotes omitted).         The right of

allocution, then, is one “deeply embedded in our jurisprudence”;

both its longevity and its symbolic role in the sentencing process

counsel against application of a harmless error analysis in the

event of its denial.     Id.

       Myers’s case illustrates why a remand would vindicate the

“perceived    equity”   of   the   proceedings   and    ensure   that   his

sentencing reflects his individual circumstances.          The government

itself made a § 5K1.1 motion on Myers’s behalf, urging the court to

depart below the statutory minimum sentence,7 on the grounds that

  7
   Thus, this case does not, as the government contends, present
the situation where Myers has received the “lowest sentence
possible.” The court, in its discretion, could have granted the §
5K1.1 motion and departed beneath the statutory minimum.        See
U.S.S.G. § 5K1.1, comment. (n.1) (“[S]ubstantial assistance in the
investigation or prosecution of another person who has committed an

                                    10
Myers had played a minor role in the drug conspiracy and that he

had provided substantial assistance in its prosecution.           At oral

argument, counsel for the government admitted that such motions

were not frequent and were usually honored by sentencing courts.

All that notwithstanding, the sentencing court harshly rebuked the

government for requesting a downward departure and refused to honor

its § 5K1.1 motion.

       The district court was well within its discretion in rejecting

the § 5K1.1 motion and also, as we will below demonstrate, in

subjecting Myers to the firearm enhancement.       See discussion infra

Part II.     All we say, however, is that Myers should have been

invited to speak freely in his own behalf prior to sentencing.            A

hypothetical observer to the proceedings, then, would have been

left with no doubt that Myers’s sentence reflected the sentencing

court’s considered judgment about the gravity of his individual

participation in the drug conspiracy.          Such benefits, although

perhaps intangible, could have been bought at the relatively cheap

cost   of   complying   with   the   simple,   clear   language   of   Rule

32(c)(3)(C).8    As we have already observed, the burden of such



offense may justify a sentence below a statutorily required minimum
sentence.”)(emphasis added).
  8
   The treatment of the Rule 11 plea colloquy by the Rules of
Criminal Procedure sheds some light on the question before us.
Rule 11(h) explicitly applies harmless error analysis to any error
in the Rule 11 colloquy See FED.R.CRIM.P. 11(h)(eff. Aug. 1, 1983).
Before its extensive revision in 1975, Rule 11 “required only a
brief procedure during which the chances of a minor, insignificant

                                     11
compliance falls upon the sentencing court, and not upon the

convicted defendant.   See Dominguez-Hernandez, 934 F.2d at 599.



and inadvertent deviation were relatively slight.” FED.R.CRIM.P.
11 advisory committee notes (1983 Amendment). Thus, the Supreme
Court held, in McCarthy v. U.S., 394 U.S. 459, 471 (1969), that
“prejudice inheres in a failure to comply with Rule 11" -- i.e.,
that a Rule 11 error could never be harmless error.
   But given the “more elaborate and lengthy procedures” under the
post-1975 Rule 11, the advisory committee believed that “the
chances of a truly harmless error ... are much greater under
present Rule 11 than under the version before the Court in
McCarthy.”     FED.R.CRIM.P. 11 advisory committee notes (1983
amendment). Rule 11(h) was inserted in 1983 to make explicit that
“[a]ny variance from the procedures required by [Rule 11] which
does not affect substantial rights shall be disregarded.”
FED.R.CRIM.P. 11(h); see also U.S. v. Johnson, 1 F.3d 296, 302
(5th Cir. 1993)(en banc).
   The present Rule 11 colloquy, then, involves relatively complex
and carefully delineated procedures.       Rule 32 allocution, by
contrast, simply requires a sentencing court to communicate
unequivocally to a defendant that he has the right to speak in his
behalf on any subject he wishes. As discussed above, it was the
complexity of the amended Rule 11 procedures which led the advisory
committee to apply harmless error analysis to all Rule 11 errors.
While the 1983 addition of Rule 11(h) does not conclusively
establish that a Rule 32 error is never “harmless,” the difference
in complexity between Rule 11 and Rule 32 procedures certainly
points in that direction.
   The Rule 11 plea colloquy also serves a different purpose than
the Rule 32 right of allocution. The safeguards of Rule 11 are
designed to ensure that a defendant who pleads guilty (1) has not
been coerced into doing so, (2) understands the nature of the
charges, and (3) understands the consequences of his plea. See
Johnson, 1 F.3d at 300.      The Rule 32 right of allocution, by
contrast, is not concerned with the voluntariness of a defendant’s
plea; instead, as we have discussed above, the law allows a
defendant to speak personally before sentencing to encourage a
court to tailor sentences to individual circumstances and also to
increase the “perceived equity” of the sentencing process. See De
Alba Pagan, 33 F.3d at 129.
   We thus believe our en banc decision in Johnson, supra, (where
we recognized that all Rule 11 errors -- even those implicating so-
called “core concerns” -- were subject to harmless error analysis)
does not in any way call into question Sparrow or Dominguez-
Hernandez, supra.

                                12
     We recognize that our holding today puts us at odds with some

of our sister Circuits.      For example, the Fourth, Sixth and Ninth

Circuits apply some variation of harmless error analysis to the

denial of a defendant’s Rule 32 allocution rights.        See, e.g., U.S.

v. Cole, 27 F.3d 996, 999 (4th Cir. 1994); U.S. v. Riascos-Suarez,

73 F.3d 616, 627 (6th Cir.), cert. denied, 117 S.Ct 136 (1996);

U.S. v. Leasure, 122 F.3d 837, 840 (9th Cir. 1997), cert. denied,

118 S.Ct. 731 (1998) .      On the other hand, the First Circuit, in De

Alba Pagan, supra, squarely held that such an error could not be

harmless.     De Alba Pagan, 33 F.3d at 129; see also U.S. v.

Patterson, 128 F.3d 1259, 1261 (8th Cir. 1997), citing U.S. v.

Walker, 896 F.2d 295, 301 (8th Cir. 1990).

     As is evident from our opinion here, we believe the First

Circuit’s approach to be more prudent.           Besides vindicating the

policy concerns embodied in Rule 32(c)(3)(C), see supra, we also

note that a bright-line rule requiring remand will help to avoid

speculative exercises like the one performed by the Fourth Circuit

in Cole, supra.    There, in determining that the district court’s

denial of Cole’s right of allocution affected his “substantial

rights,” a panel of the Fourth Circuit hypothesized that Cole “may

have been able to persuade the court that he was accountable for

less than the 6 grams of crack” attributable to him.          Cole, 27 F.3d

at 999.   While the appellate court may have accurately forecasted

Cole’s persuasiveness had he been able to plead his own cause at

sentencing,   we   prefer    a   rule    which   forecloses   such   chancy

                                    13
inquiries.     We recognize that our Circuit’s rule will require the

occasional “vain and useless” act wherein a defendant is allowed,

on remand, to speak in his own behalf, only to receive an identical

sentence.    We believe, however, that the benefits gained from such

an approach outweigh the costs -- costs that, we note in closing,

can be avoided by vigilant compliance with Rule 32.

                                      II.

      As stated above, Myers received a two-level enhancement under

U.S.S.G. § 2D1.1(b)(1) for possessing a firearm in the course of

the drug conspiracy.      During the execution of a search warrant on

Myers’s residence, police found a loaded semi-automatic rifle under

Myers’s bed.      Myers objected to the firearm enhancement because he

maintained he “had no knowledge of it being there.”              The court

heard   Myers’s    objections   but   applied    the   enhancement   anyway,

without making an explicit “finding” regarding Myers’s possession

of or knowledge about the rifle.9           On appeal, Myers contends the

court erred by not making a specific factual finding, for example,

that Myers possessed the gun during the conspiracy and knew it was

under his bed.      Since the error Myers complains of again regards




  9
   Regarding paragraph 44 of the PSR (the firearm enhancement), the
court only stated that it “adopt[ed] the remainder of the probation
officer’s recommendations as undisputed,” and, further, that “a two
level enhancement for possession of a firearm is appropriate and
that the Defendant is not entitled to the safety valve under
Guideline [§] 5C1.2(2).”

                                      14
the application of FED.R.CRIM.P. 32,10 our review is de novo. Scott,

987 F.2d at 264.

       We reject Myers’s argument.   The district court’s adoption of

paragraph 44 of the PSR was an implicit finding that Myers knew

about, and possessed, the rifle in the course of the conspiracy.

That part of the PSR referred to by the court provides us with a

sufficiently clear factual basis for the firearm enhancement.         See

U.S. v. Carreon, 11 F.3d 1225, 1231 (5th Cir. 1994).        We therefore

affirm the two-level firearm enhancement and necessarily affirm the

district court’s finding that Myers was not eligible for the

“safety valve” provision of U.S.S.G. § 5C1.2(2).11

                               CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s

application of the firearm enhancement, but we VACATE Myers’s

sentence because of the district court’s failure to accord Myers

his Rule 32 right of allocution.         We must therefore REMAND FOR

RESENTENCING.

       AFFIRMED   IN   PART;   VACATED   IN   PART   AND   REMANDED   FOR


  10
    “For each matter controverted [at sentencing], the court must
make either a finding on the allegation or a determination that no
finding is necessary because the controverted matter will not be
taken into account in, or will not affect, sentencing.”
FED.R.CRIM.P. 32(c)(1).
  11
    Section 5C1.2(2) permits sentencing without regard to      statutory
minima for certain offenses if the defendant meets five        criteria,
one of which is that “the defendant did not ... possess        a firearm
or other dangerous weapon ... in connection with the           offense.”
U.S.S.G. § 5C1.2(2).

                                   15
RESENTENCING.



ENDRECORD




                16
DAVIS, J. (specially concurring).

      I agree with my colleagues that our precedents require us to

remand this case for resentencing because the Defendant was denied

his right to allocution before his sentence was imposed. Our cases

require a remand in this circumstance without regard to whether the

Defendant suffered prejudice.                I write separately to observe that

in reaching this result, our decisions have completely ignored Rule

52 of the Rules of Criminal Procedure.                   Rule 52 states:

      (a)     Harmless Error. Any error, defect, irregularity or
              variance which does not affect substantial rights
              shall be disregarded.

      (b)     Plain Error.   Plain errors or defects affecting
              substantial rights may be noticed although they
              were not brought to the attention of the court.

FED. R. CRIM. P. 52.

                                        Rule 52(a)

      Under     Rule       52(a),    the     government       bears     the    burden       of

persuasion     to       demonstrate       that    the   court's     failure      to   allow

allocution was harmless error.                U.S. v. Olano, 507 U.S. 725, 727-

729 (1993).

      As my colleagues point out, it is theoretically possible that

the   Defendant         could    have   persuaded       the   judge    to     give    him   a

reduction     in        sentence    for    his     cooperation        pursuant       to   the

government's        §    5K1.1     motion.        However,    the     judge    considered

counsel's argument on this issue and adamantly refused to grant



                                             17
this reduction.      In addition, the Defendant gives us no insight

into what he would have told the judge to change her mind.                     In

light of the judge's strong feelings on the subject, I believe that

the likelihood that the Defendant could have persuaded the district

court to grant him a § 5K1.1 reduction is extremely remote.               In the

absence of some concrete information that Myers planned to provide

the judge to change her mind on the 5K1.1 reduction, I would

conclude that the     failure to grant allocution was harmless error.

     We need not rely on the harmless error standard of Rule 52(a),

however, because the plain error standard we are required to apply

under Rule 52(b) presents a much more compelling case for refusing

the remand.

                                  Rule 52(b)

     Neither Myers nor his attorney raised any objection in the

trial   court   to   the   district    court's   denial    of   his    right   of

allocution.     In   this   day   of   longer,   more     complex     sentencing

proceedings and extended exchanges between the court, counsel and

the Defendant, it is easier for a court to overlook allocution.

Rule 52, wisely in my view, requires us to review this unpreserved

error under the lens of plain error.           As my colleagues note, some

of our cases may be read to exempt the right to allocution from the

strictures of Rule 52(b).      I see no principled legal basis on which

these decisions can be supported.

     The Supreme Court in Arizona v. Fulminante, 499 U.S. 279, 306-

07 (1991), recognized that Rule 52 applies to a number of errors

                                       18
involving the denial of constitutional and statutory rights that

most would agree are more important than a defendant's right to

allocution.       These    errors     include    issuing     an    erroneous      jury

instruction; misstating an element of the offense; erroneously

excluding a defendant's testimony about the circumstances of his

confession;      unconstitutionally       commenting       on     the   defendant's

silence at trial; failing to instruct the jury on the presumption

of innocence; admitting evidence obtained in violation of the

Fourth Amendment; and unconstitutionally denying counsel at a

preliminary hearing.        See Hill v. United States, 368 U.S. 424, 428

(1962), in which the Court in a habeas case held that denial of

defendant's      right    to    allocution      does   not      violate    a   right

sufficiently substanial or fundamental to be cognizable in habeas.

      In U.S. v. Olano, 113 S. Ct. 1770 (1993), the Supreme Court

set forth a four-prong test for determining whether errors to which

no   objection    is     made   can   nevertheless     serve      as    grounds   for

appellate reversal.        Under Olano, reversal is not required unless

there is: (l) clear error; (2) that is clear or plain; (3) that

affects substantial rights; and (4) that seriously affects the

fairness, integrity or public reputation of judicial proceedings.

Id. 113 S. Ct. at 1779.         Assuming that the district court committed

error, there is no basis to conclude that Myers' substantial rights

were affected.

      In Olano, the Supreme Court held that the requirement that

substantial rights be affected "in most cases . . . means that the

                                        19
error must have been prejudicial: it must have affected the outcome

of the district court proceedings."      Id., 113 S. Ct. 1778.   In

demonstrating prejudice "it is the defendant rather than the

government who bears the burden of persuasion with respect to the

prejudice."   Id.

     Myers makes no claim, nor could he, that he has met this

burden.   As stated above, he did not tell us what information or

argument he would have supplied the district court that might have

persuaded her to change her mind and give him a reduced sentence

under Guideline § 5K1.1.

                            CONCLUSION

     If I were free to disregard our precedents, I would decline to

remand this case for resentencing because Myers has not carried his

burden of persuasion to demonstrate prejudice, which he is required

to do under Olano's explanation of how we should apply the plain

error standard of review under Rule 52 Fed. R. Crim. P.

     I have no doubt that the district judge's failure to invite

Myers to speak at sentencing was an oversight and she would have

granted him this statutory right if counsel had made a simple

objection.    There is no justification for excusing counsel from

lodging an objection in this circumstance.

     If I were free to do so, I would join the Fourth, Sixth and

Ninth Circuits in holding that Rule 52 of the Federal Rules of

Criminal Procedure applies to the trial court's failure to afford



                                20
a defendant the right to allocution.12




    12
       See, e.g., United States v. Cole, 27 F.3d 996, 998 (4th Cir.
1994); United States v. Riascos-Suarez, 73 F.3d 616, 627 (6th
Cir.), cert. denied, 117 S. Ct. 136 (1996) (implicitly applying
Rule 52 by reversing for resentencing because the allocution “could
have had an effect on his sentence”); United States v. Leasure, 122
F.3d 837, 840 (9th Cir. 1997), cert. denied, 118 S. Ct. 731 (1998).

                                21